MEMORANDUM **
Jose Gomez-Rivera, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order affirming, without opinion, an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Gomez-Rivera’s request for cancellation of removal was properly deemed abandoned because he failed to file his application by the deadline set by the IJ. See 8 C.F.R. § 1003.31(c) (authorizing the IJ to set filing deadlines and stating that an application not filed by the deadline “shall be deemed waived”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.